COURT OF APPEALS
REBECA C. MARTINEZ                 FOURTH COURT OF APPEALS DISTRICT                 MICHAEL A. CRUZ,
  CHIEF JUSTICE                      CADENA-REEVES JUSTICE CENTER                   CLERK OF COURT
PATRICIA O. ALVAREZ                     300 DOLOROSA, SUITE 3200
LUZ ELENA D. CHAPA                    SAN ANTONIO, TEXAS 78205-3037
IRENE RIOS                          WWW.TXCOURTS.GOV/4THCOA.ASPX                       TELEPHONE
BETH WATKINS                                                                          (210) 335-2635
LIZA A. RODRIGUEZ
LORI I. VALENZUELA                                                                    FACSIMILE NO.
  JUSTICES                                                                             (210) 335-2762


                                        November 19, 2021

         Sarah Elizabeth Jennings                         Joe K. Bohac
         Bexar County Criminal District                   Attorney at Law
         Attorney's Office                                12790 FM 1560 N Unit 1695
         300 Dolorosa, 5th Floor                          San Antonio, TX 78023-9998
         San Antonio, TX 78205                            * DELIVERED VIA E-MAIL *
         * DELIVERED VIA E-MAIL *

         Susan Watts
         Attorney at Law
         6840 San Pedro Ave.
         San Antonio, TX 78204
         * DELIVERED VIA E-MAIL *

         RE:     Court of Appeals Number: 04-21-00408-CV
                 Trial Court Case Number:      2019-PA-02589
                 Style: In the Interest of M. L. H., a Child



                 Enclosed please find the order which the Honorable Court of Appeals has
         issued in reference to the above styled and numbered cause.

                 If you should have any questions, please do not hesitate to contact me.


                                                               Very truly yours,
                                                               MICHAEL A. CRUZ, Clerk of
                                                               Court


                                                               _____________________________
                                                               Veronica L. Gonzalez
                                                               Deputy Clerk, Ext. 5-3220


         cc: Joe D. Gonzales (DELIVERED VIA E-MAIL)
         Dinah L. Gaines (DELIVERED VIA E-MAIL)
                          Fourth Court of Appeals
                                San Antonio, Texas
                                    November 19, 2021

                                   No. 04-21-00408-CV

                      IN THE INTEREST OF M. L. H., A CHILD,

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-PA-02589
                        Honorable Martha Tanner, Judge Presiding


                                      ORDER
       Appellant's Second Motion for Extension of Time to File Brief is hereby GRANTED.
The appellant's brief is due on or before December 6, 2021.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court
                                              MINUTES
                                           Court of Appeals
                                    Fourth Court of Appeals District
                                          San Antonio, Texas

                                           November 19, 2021

                                           No. 04-21-00408-CV

                            IN THE INTEREST OF M. L. H., A CHILD,

                     From the 57th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019-PA-02589
                            Honorable Martha Tanner, Judge Presiding


                                             ORDER
       Appellant's Second Motion for Extension of Time to File Brief is hereby GRANTED.
The appellant's brief is due on or before December 6, 2021.


                                                       /s/ Liza A. Rodriguez
                                                       Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2021.

                                                       /s/ Michael A. Cruz
                                                       MICHAEL A. CRUZ, Clerk of Court




Entered this 19th day of November, 2021.                                            Vol ___ Page ___